IT appeared by the case returned on the certiorari, that 11 J 7 Catherine Land and her three children, were brought before Justice E-wing of Trenton as vagrants, strolling about, without any visible means of livelihood; on her examination itappeared she had a settlement in Maidenhead-, upon which the Justice made an order, to deliver her, andher three children as vagrants to the constable of Maidenhead., as the place of their settlement; against which order the overseers of Blaidenhead appealed to the sessions of Hunterdon, who quashed the said warrant with costs. The objection on the certiorari was, that this order was not an adjudication of her settlement at Maidenhead, nor a removal there in consequence of such adjudication although it mentioned Maidenhead as her place of settlement; but a mere vagrant pass, not binding on the township, and that no appeal lay from a vagrant pass on the act of dssembly, (a) and the court being of this opinion, quashed .’die order of sessions,